Citation Nr: 1438009	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-31 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue of entitlement to service connection for a left arm disability, as secondary to service-connected posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim for entitlement to a TDIU due to service-connected disabilities.

Initially, the Board notes that there are outstanding VA treatment records.  The electronic portion of the Veteran's claims file contains a file labeled as VA treatment records from September 2011 to April 2012.  However, that file contains a blank page.  As the paper portion of the Veteran's claims file only contains VA treatment records through September 2011, the outstanding records should be obtained and associated with the claims file.  

Additionally, the Board finds that there is insufficient medical evidence to adjudicate the Veteran's claim.  

The Veteran was provided with VA psychological examination in May 2009.  
However, the examination report is inadequate for adjudicating the Veteran's claim because it only addressed the Veteran's PTSD.  Specifically, the examiner did not consider the functional effects of the Veteran's service-connected retained metal fragment, left upper arm; tinnitus; and scar, fragment wound, right lateral back.  As the claims file contains insufficient evidence to evaluate the functional impact of the Veteran's other service-connected disabilities, an additional VA examination is warranted.  

The Board notes that the Federal Circuit recently held that VA is not always required to get a single examination that considers the combined effects of the Veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in this case, the Board finds that such an opinion would be helpful.  Accordingly, the Veteran should be provided with a VA examination assessing all his service-connected disabilities.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

The Board acknowledges the March 2012 physician's questionnaire from Dr. Waterman indicating that the Veteran was unemployable due to his PTSD.  However, the Board finds that the questionnaire is conclusory, internally inconsistent, and inconsistent with the other evidence of record.  Specifically, the questionnaire was in checklist form and the only explanation in support of the opinion was a notation that the Veteran's PTSD was currently stable, but caused severe ongoing impairment.  In addition, the questionnaire indicated that the Veteran's current Global Assessment of Function (GAF) was 60, which appears to contradict the finding that the Veteran's PTSD caused severe impairment.  The Board notes that GAF scores ranging from 51-60 represents reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Furthermore, Dr. Waterman's opinion is inconsistent with his prior VA psychiatry notes and the May 2009 VA psychological examination report.  As such, the March 2012 questionnaire is inadequate for adjudicating the Veteran's claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from September 2011 to present from the VA medical center in Madison, Wisconsin, along with records from all associated outpatient clinics.   

2.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate the impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of the Veteran's service-connected disabilities.

The VA specialist should note that the Veteran is currently service-connected for PTSD, retained metal fragment, left upper arm; tinnitus; and scar, fragment wound, right lateral back.  

Additionally, the examiner should address and reconcile his or her opinion with the March 2012 physician's questionnaire.   

The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing or following a substantially gainful occupation.  The opinion must be provided without consideration of the Veteran's age or any non-service connected disabilities.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached.  

3.  Readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



